ATTORNEYGENERAL                        OF    TEXAS
                                                GREG         ABBOTT




                                                    October 1,2004



The Honorable Robert E. Talton                           Opinion No. GA-0256
Chair, Urban Affairs Committee
Texas House of Representatives                           Re: Whether a commissioned peace officer employed
Post Office Box 2910                                     by the state or a political subdivision violates section
Austin, Texas 78768-2910                                 36.07 of the Penal Code by working off-duty for a
                                                         private employer (RQ-0206-GA)


Dear Representative       Talton:

         Commissioned peace officers in this state have long engaged in the practice ofsupplementing
their incomes as commissioned     peace officers by working during their off-duty hours as private
security guards.’ Section 36.07 of the Penal Code, however, prohibits the acceptance ofhonoraria
by public servants.    See TEX. PEN. CODE ANN. § 36.07 (Vernon 2003). You ask whether
commissioned peace officers employed by the state or by political subdivisions of the state who are
also employed off-duty as private security guards violate section 36.07 by accepting compensation
for their off-duty employment;     essentially, you ask whether such compensation constitutes a
prohibited “honorarium” in violation of section 36.07 ofthe Penal Code. See Request Letter, supva
note 1, at 2.’

I.       Relevant Law and Analvsis

         A.        Decisional     Law Construing         Section 36.07 of the Penal Code

                Section 36.07 of the Penal Code                 prohibits “a public servant” from soliciting,
accepting, or agreeing to accept an honorarium “in             consideration for services that the public servant
would not have been requested to provide but for               the public servant’s official position or duties.”
TEX. PEN. CODEANN. 5 36.07(a) (Vernon 2003).                    The section provides:



          ‘SeeLetterfromHonorableRobertE.Talton,Chair,UrbanAffairsCommittee,TexasHouseofRepresentatives,
to Honorable Greg Abbott, Texas Attorney General (Apr. 2,2004) (on file with Opinion Committee,            also available nf
http://www.oag.state.tx.us)  [hereinafter Request Letter].

          ‘We are addressing only commissioned peace officers who are employees of the state or a political subdivision
of the state, not a commissioned peace offker who is an officer of the state OI a political subdivision of the state, such
as a county sheriff. This office recently held that a county sheriff could not contract personally to provide security to
a private entity. See Tex. Att’y Gen. Op. No. GA-0101 (2003) at 2-3.
The Honorable Robert E. Talton                    - Page 2          (GA-0256)




                              (a) A public servant commits an offense ifthe public servant
                     solicits, accepts, or agrees to accept an honorarium in consideration
                     for services that the public servant would not have been requested to
                     provide but for the public servant’s official position or duties.

                               (b) This section does not prohibit a public servant from
                      accepting transportation and lodging expenses in connection with a
                      conference or similar event in which the public servant renders
                      services, such as addressing an audience or engaging in a seminar, to
                      the extent that those services are more than merely perfunctory, or
                      from accepting meals in connection with such an event.

                                (c)   An offense under this section is a Class A misdemeanor.

Id. 5 36.07. The phrase “public servant” is defined to mean, inter alia, “an officer, employee, or
agent of government,” id. 5 1 .07(a)(41)(A),3 and includes a commissioned peace officer employed
by apolitical subdivision. See, e.g., Hoitt V.State, 28 S.W.3d 162 (Tex. App.-Texarkana 2OOO),pet.
dim ‘d, improvidently granted, 65 S.W.3d 59 (Tex. Crim. App. 2001).4 Chapter 36 of the Penal
Code, which governs bribery and corrupt influence, at no place defines “honorarium,” but two
attorney general opinions have defined the term. See Tex. Att’y Gen. Op. Nos. DM-397 (1996) at
3, H-551 (1975) at 4. The Hill opinion, on which the Morales opinion relied, defined “honorarium”
as follows:



         ‘Section     l.O7(a)(41)   of the Penal Code defmes “public servant”:

                      “Public servant” means a person elected, selected, appointed, employed, OI otherwise
         designated     as one of the following, even if he has not yet qualified for office OI assumed his duties:

                                (A) an officer, employee,     or agent of government;

                                (B) a juror or grand juror; OI

                                (C)an arbitrator, referee, OI other person who is authorized by law or private written
         agreement      to hear or determine a cause OI controversy; or

                               (D) an attorney at law or notary public when participating          in the performance   of a
         governmental      function; or

                                (E) a candidate    for nomination   or election to public o&e;      or

                            (F) a person who is performing           a governmental     fonction   under a claim of right
         although he is not legally qualified to do so.

TEX. PEN. CODE ANN. 5 l.O7(a)(41)         (Vernon 2003).

          4Forpurposes of the Penal Code, “‘[p] eace oftker’ means a person elected, employed, OI appointed as a peace
officer under Article 2.12, Code of Criminal Procedure, Section 5 1.212 or 51,214, Education Code, or other law.” Id.
5 1.07(@(36).
The Honorable Robert E. Talton            - Page 3          (GA-0256)




                           An honorarium . . . is sometimes defined as a payment or
                  reward, usually in recognition of services on which custom or
                  propriety forbids any fixed business price to be set. It may be a free
                  gift or gratuitous    payment,    as distinguished     from hire or
                  compensation for services.      Thus, the word is commonly used to
                  embrace both the concept of gift and of compensation.

Tex. Att’y Gen. Op. No. H-55 1 (1975) at 4 (citations omitted).              Chapter 36 does define “benefit” for
purposes of that chapter:

                  “Benefit” means anything reasonably regarded as pecuniary gain or
                  pecuniary advantage, including benefit to any other person in whose
                  welfare the beneficiary has a direct and substantial interest.

TEX. PEN. CODE ANN. 5 36.01(3)               (Vernon 2003).           Therefore,     for purposes      of chapter     36,
“honorarium”      falls within the definition of “benefit.”

         No court cases or advisory opinions issued either by this office or by the Texas Ethics
Commission, which has specific authority to issue advisory opinions construing chapter 36 of the
Penal Code,‘have addressed whether section 36.07 applies to commissioned peace officers working
off-duty. Thus, the matter is one of first impression.

        Even assuming arguendo that the legislature intended section 36.07 of the Penal Code to
apply to commissioned peace officers working off-duty, we do not believe that the test for violation
of that section is met in the typical peace officer off-duty employment situation based upon Texas
Ethics Commission advisory opinions issued construing section 36.07 of the Penal Code.6 Simply
put, under section 36.07, a public employee may not accept compensation for any service or work
performed if he is asked to provide it because of his official position. In other words, as long as the
public servant’s public job is not the reason that he is asked to perform the service or work at issue,
payment for the service or work would not be prohibited under section 36.07. See Op. Tex. Ethics
Comm’n Nos. 425 (2000), 416 (1999), 374 (1997), 273 (1995), 41 (1992). The Texas Ethics
Commission has held that when the basis of the request to provide service or work was the public


           ‘The Texas Ethics Commission is authorized by section 57 1.09 1 of the Government Code to issue advisory
opinions on a specific group of Texas statutes, including chapter 36 of the Penal Code. See TEX. GOV’T CODE ANN. 5
571,091(a)(8) (Vernon Supp. 2004). The commission is not authorized to issue opinions regarding provisions other than
thosesetforthinsection571.091.     See,e.g.,Op.Tex.EthicsComm’nNo.416(1999)at1n.1.

          6Wenotethatsection571.096      oftheGovemmentCode,       whichispartofsubchapterD        ofchapter     governing
the issuance of advisory opinions by the Texas Ethics Commission, expressly provides that the “authority of the
commission to issue an advisory opinion does not affect the authority of the attorney general to issue an opinion as
authorized by law” and, indeed, that the commission shall rely on opinions issued by the~attomey general and by the
courts of this state. See TEX. GOV’T CODE ANN. 5 571.096(a), (c) (V emon 1994). For purposes of this opinion, we
accept as provisionally correct the application of the advisory opinions to the statutes that the Texas Ethics Commission
is empowered by law to construe, not because this oftice is required to consider such advisory opinions as precedent,
but because those advisory opinions typically apply those statutes only to specific factual situations.
The Honorable Robert E. Talton      - Page 4         (GA-0256)




servant’s expertise or knowledge, one may infer that the public servant’s public job was not the
reason or motive of the person seeking the services or work. See Op. Tex. Ethics Comm’n Nos.
312 (1996), 305 (1996), 294 (1995). Given the rigorous training and certification required of
commissioned peace officers under chapter 1701 of the Occupations Code, the officer’s expertise
or knowledge most likely serves as the reason for which his services are sought. Accordingly, no
violation of section 36.07 exists. We cannot state categorically as a matter of law, however, that no
violation of section 36.07 could ever occur.

         We note that numerous court decisions hold that a Texas peace officer remains a peace
officer twenty-four hours a day and possesses the full powers of a peace officer in the presence of
criminal activity. See, e.g., Woodv. State, 486 S.W.2d 771,774 (Tex. Crim. App. 1972) (“It is the
law in this state that a police officer’s ‘off-duty’ status is not a limitationupon the discharge ofpolice
authority in the presence of criminal activity.“); Simms v. State, 319 S.W.2d 717, 719 (Tex. Crim.
App. 1958); City ofDallas v. HalfPrice Books, Records, Magazines, Inc., 883 S.W.2d 374, 377
(Tex. App.-Dallas 1994, no writ) (“An off-duty police officer who observes a crime immediately
becomes an on-dutypolice officer.“) (citing Hafdahl v. State, 805 S.W.2d 396,401 (Tex. Grim. App.
1990)); see also Tex. Att’y Gen. Op. No. JM-140 (1984) at 3 (peace officer employed in a private
capacity was acting as a peace officer when he apprehended suspect).

         Thus, an off-duty peace officer engaged as a private security officer who observes a crime
becomes an on-duty police officer in the eyes ofthe law. We do not believe that the mere knowledge
on the part of an employer that an off-duty commissioned peace officer is empowered to effect
arrests for the commission of crimes committed in his presence would support a prosecution under
section 36.07 of the Penal Code. In that instance, it is reasonable to believe that the offer of
employment is made because of the commissioned           peace officer’s specialized knowledge or
expertise, rather than merely because he is a public servant.

        B.      The Legislature’s Evident Intention to Exempt Commissioned               Peace Officers
                from the Ambit of Section 36.07

                 However doubtful it is that a prosecution could be sustained under section 36.07
against a commissioned       peace officer who works off-duty, we believe it is unlikely that the
legislature ever intended for a commissioned peace officer’s acceptance of compensation for off-duty
work or services to fall within the ambit of the honorarium prohibition, as a general rule. We note
that the practice of permitting outside employment is a long-standing one, having been recognized
by many opinions and decisions ofthis office, as well as by various Texas courts, and the legislature
has never taken any action to prohibit the practice. See, e.g., Tex. Att’y Gen. Op. Nos. JC-0466
(2002), DM-327 (1995), DM-287 (1994), DM-212 (1993), JM-140 (1984), MW-236 (1980); Tex.
Att’y Gen. LO-97-l 11, LO-97-069; Tex. Att’y Gen. ORD-456 (1987); Tex. Att’y Gen. ORL-7848
(2003). See also State ex rel. Hightower Y. Smith, 671 S.W.2d 32,35 n.1 (Tex. 1984); Tex. Att’y
Gen. Op. No. GA-0101 (2003) at 2-3. Indeed, the legislature has expressly permitted the practice
by enacting two statutory provisions, one applying to commissioned peace officers employed by the
Texas Department of Public Safety (“DPS”) and the second applying to all commissioned peace
officers employed by the state or by political subdivisions of the state.
The Honorable Robert E. Talton    - Page 5        (GA-0256)




        With respect to commissioned peace officers employed by DPS, those commissioned peace
officers expressly are authorized to work off-duty under reasonable conditions adopted by the
department. Section 411.0077 of the Government Code sets forth guidelines and restrictions on
certain off-duty activities of DPS officers and provides the following:

                        (a) During the period that the officer is off duty, a
               commissioned     officer of the department is entitled to attend
               educational programs or courses or to engage in any outside
               employment that does not adversely affect the operations or the
               reputation of the department. The rights of a commissioned officer
               under this section are subject to any reasonable department
               requirements that the officer be accessible to the department during
               off-duty periods for the possible performance of official duties.

                       (b) The department shall adopt reasonable guidelines relating
               to acceptable off-duty employment.        The guidelines shall be
               uniformly    applied   to all supervisory      and nonsupervisory
               commissioned officers.

                              (b-l) If the department        denies approval of a
               commissioned     officer’s    secondary    employment     or proposed
               secondary employment, the director or the director’s designee must
               promptly notify the officer in writing ofthe specific guideline adopted
               under Subsection (b) on which the department’s decision is based.
               The notice must explain why the secondary employment or proposed
               secondary employment is prohibited by the referenced guideline.

                        (c) If a commissioned      officer is engaged in off-duty
               employment that the officer believes, in good faith, is not prohibited
               by a specific guideline adopted under Subsection (b), the officer is
               authorized to engage in the off-duty employment until the director or
               the director’s designee informs the officer in writing that the
               employment is not acceptable.

TEX. GOV’T CODE ANN. § 411.0077 (Vernon Supp. 2004).

          Moreover, such commissioned officers are permitted to wear their official state uniforms
while engaging in off-duty employment.     Section 411.0078 of the Government Code permits a
commissioned officer employed by DPS to wear his state uniform while performing certain off-duty
activities:

                       (a) An officer commissioned      by the department    may
               purchase from the department at fair market values a uniform to be
               used by the officer while providing law enforcement services for a
The Honorable Robert E. Talton                - Page 6              (GA-0256)




                      person or entity other than the department.        If an officer who
                      purchased a uniform under this subsection leaves the service of the
                      department for any reason, the officer shall return the uniform to the
                      department.   The department shall pay the officer the fair market
                      value of the uniform at the time it is returned. For purposes of this
                      subsection:

                                      (1) a uniform does not include a handgun or
                               other weapon; and

                                       (2) the fair market value of a uniform                       is
                               determined by the department.

                               (b) An officer wearing a uniform      purchased    under
                      Subsection (a) may not act in a manner that adversely affects the
                      operations or reputation of the department.

                              (c)     The     department        shall   adopt      reasonable      guidelines
                      regarding:

                                      (1) the types of law enforcement services for
                               which an officer may purchase and wear a uniform
                               under Subsection (a) and the circumstances under
                               which the officer may perform those services; and

                                       (2) the standards   of behavior to be
                               maintained by an officer who wears a uniform
                               purchased under Subsection (a).

Id. § 411.0078 (Vernon 1998).

         With respect to all commissioned    peace officers employed                            by the state or by political
subdivisions ofthe state, chapter 1702 ofthe Occupations Code, which                            regulates the private security
industry, expressly requires persons employed in certain named                                  professions related to law
enforcement, including noncommissioned      security officers, to register                      with the Texas Commission
on Private Security (“TCPS”);’ the chapter generally requires                                   that persons employed as



        ‘Section      1702.221, Occupations       Code, provides:

                      An individual   must register with the commission         as provided   by commission     rule if the
        individual:

                               (1) is employed      as an alarm systems installer, alarm systems monitor, electronic
        access     control    device installer,     locksmith,  dog trainer, manager OI branch office manager,
                                                                                                                 (continued...)
The Honorable Robert E. Talton             - Page 7              (GA-0256)




commissioned private security officers have a security offrcer commission from TCPS. See TEX.
Oct. CODE ANN. 55 1702.161-171 (Vernon 2004). However, the license and registration
requirements   of chapter 1702 do not apply to commissioned          peace officers who receive
compensation for off-duty employment as security officers. Section 1702.322 of the Occupations
Code sets forth an exemption from the license and registration requirements of chapter 1702:

               This chapter does not apply to:

                        (I) apersonwho has full-time employment as apeace officer
                and who receives compensation       for private employment    on an
                individual or an independent contractor basis as a patrolman, guard,
                extra job coordinator, or watchman if the officer:

                                   (A) is employed in an employee-employer
                          relationship or employed on an individual contractual
                          basis;

                                             IS not in the employ of another peace
                          oflicer:(*)

                                       (C) is not a reserve peace officer; and

                                   (D) works as a peace officer on the average of
                          at least 32 hours a week, is compensated by the state
                          or a political subdivision of the state at least at the
                          minimum wage, and is entitled to all employee
                          benefits offered to a peace officer by the state or
                          political subdivision;

                       (2) a reserve peace officer while the reserve officer is
               performing guard, patrolman, or watchman duties for a county and is
               being compensated solely by that county;

                        (3) a peace officer acting in an official capacity in responding
                to a burglar alarm or detection device; or




       ‘(-continued)
       noncommissioned      security    offker,   private   investigator,   private    security   consultant,   or security
       salesperson; or

                          (2) is an owner, off&r,       partner, or shareholder       of a license holder.

TEX.OCC.CODEANN.$        1702.221(Vemon2004).
The Honorable Robert E. Talton - Page 8               (GA-0256)




                          (4) a person engaged in the business ofelectronic monitoring
                 of an individual as a condition of that individual’s community
                 supervision, parole, mandatory supervision, or release on bail, if the
                 person does not perform any other service that requires a license
                 under this chapter.

Id. 5 1702.322; see also Tex. Att’y Gen. LO-97-069.

         As to the wearing ofuniforms by peace officers other than those employed by DPS when they
are employed off-duty, this office has concluded that, because no state statute expressly forbids the
practice, the issue is one for the political subdivision employing the commissioned peace officer.

                We are not aware of any statute precluding a properly commissioned
                peace officer from wearing his or her uniform and badge while
                working off-duty outside his jurisdiction.   But see TEX. PEN. CODE
                ANN. 5 37.12 (Vernon Supp. 2002) (false identification as a peace
                officer). We suggest, however, that a peace officer consult his or her
                employer’s regulations regarding offtcers’ off-duty employment. See,
                e.g., TEX. GOV’T CODE ANN. 5 411.0078(c) (Vernon 1998)
                (providing that Texas Department of Public Safety shall adopt
                reasonable regulations regarding types of off-duty law enforcement
                services for which officer commissioned by department may wear
                department uniform.).

Tex. Att’y Gen. Op. No. JC-0466 (2002) at 8.

         If the legislature had intended for off-duty employment as private security officers by
commissioned peace officers employed by the state or a political subdivision to constitute a violation
per se of section 36.07 of the Penal Code, it would not have exempted such officers from the reach
of the registration and licensing requirements of chapter 1702 of the Occupations Code. Nor would
it expressly have directed the Texas Department of Public Safety to adopt “reasonable regulations”
regarding off-duty employment by commissioned peace officers employed by the department.

II.     Conclusion

          We believe it is unlikely that the legislature intended section 36.07 ofthe Penal Code to apply
to commissioned peace officers working off-duty. However, even assuming arguendo that the
legislature did intend for it to apply, we do not believe that the test for violation of that section is met
in the typical peace officer off-duty employment situation.             Given the rigorous training and
certification required of peace officers, an officer’s expertise and knowledge most likely serve as the
reason for which his services are sought, and accordingly, no violation of section 36.07 exists.
The Honorable Robert E. Talton     - Page 9       (GA-0256)




                                       SUMMARY

                        We believe it is unlikely that the legislature intended
               section 36.07 of the Penal Code to apply to commissioned peace
               officers working off-duty. However, even assuming arguendo that
               the legislature did intend for it to apply, we do not believe that a
               typical peace officer off-duty employment situation meets the test for
               violation of that section. Given the rigorous training and certification
               required of peace officers, an officer’s knowledge and expertise
               would be the most likely reasons for which his services are sought,
               and accordingly acceptance by a commissioned           peace officer of
               compensation for performing services as an off-duty private security
               officer would not constitute an honorarium in violation of section
               36.07 of the Penal Code.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Jim Moellinger
Assistant Attorney General